Allen, P. J.
(concurring in result). I concur in the result. I agree that because the trial court failed to inform the defendant of his right to a non-jury trial a new trial must be ordered. I do not agree that the failure of the prosecutor to be present in court and acknowledge the agreement mandates a new trial. Errors in the plea-taking process, broadly considered, may be classified as of two types. One type concerns the failure of the trial court to inform the defendant, prior to acceptance of the plea, of all the constitutional and statutory rights waived by a guilty plea. In such instances, the plea-taking judge accepts a plea which is not understandingly, knowingly, and voluntarily made. This type of defect cannot be corrected by a later proceeding.
Other types of errors are highly technical, as for example, the failure to establish on the record a sufficient factual basis for the plea (People v Bratton, 46 Mich App 1, 3; 207 NW2d 437 [1973]), or the failure of the prosecutor to be present in court (People v Leonard, 51 Mich App 368; 214 NW2d 888 [1974]). This type of defect may be corrected without the expense and delay of a new trial. The proper remedy is to remand to the lower court for nunc pro tunc correction.
The admonitions of People v Shekoski, 393 Mich 134; 224 NW2d 656 (1974), mandate a strict compliance with GCR 1963, 785.7, but do not go so far as to require a new trial in every instance of *545technical noncompliance. This is still a matter which may be determined by this Court, depending upon the type of error. In People v Leonard, supra, the plea bargain was not affirmatively acknowledged by the prosecutor or defense counsel. This Court remanded the case to the trial court "to ascertain from the prosecutor and defense counsel whether or not the plea, as entered, correctly reflects the negotiated agreement * * * ”. More recently, a panel of this Court in People v Otha Lee Edwards, 58 Mich App 196; 227 NW2d 290 (1975), considered a plea-taking which was defective because the prosecutor was not present during the plea-taking procedure, and accordingly the agreement was not affirmatively acknowledged by the prosecutor. The panel remanded the case to the trial court to obtain the prosecutor’s acknowledgement that the agreement properly reflected the terms stated on the record. In so doing, the Court said:
"We do not believe that this hew court rule was designed to reverse an otherwise acceptable plea simply because the prosecutor was not present at the plea taking procedure.
"We are not unmindful of the recent order of our Supreme Court in People v Shekoski, 393 Mich 134 (No 56,076, order of 11-21-74), which advised the bench and bar of this state that neither substantial compliance nor the absence of prejudicial error can save a plea where the new court rule is not strictly followed. We do not believe, though, that it in any way detracts from the holding in Leonard, particularly in light of the fact that our Supreme Court denied leave in that case.”
Similarly, the Supreme Court has recognized that certain technical defects in the plea-taking may be corrected without a new trial. See People v Dailey, *546392 Mich 757 (1974), which involved a nolo contendere matter which is also covered by GCR 785.7.
These comments are made for the purpose of avoiding any impression that my brothers’ opinion, a la Shekoski, supra, is posturing this Court as requiring a new trial for every technical defect in a guilty or nolo contendere plea.